DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. 	Applicant's arguments, filed July 19, 2021, with respect to the 103 rejection have been fully considered and are persuasive.
Applicant argues, the prior art does not disclose, teach or suggest "obtain user information for a user associated with a presentation device physically present at a location of the system, ... wherein the user information includes at least a first security question;" "receive a first accessibility criterion for the first virtual content item, wherein the accessibility criteria require correct answers to corresponding security questions, wherein the accessibility criteria include the first accessibility criterion, wherein the first accessibility criterion requires a first correct answer to the first security question;" “receive the user answers from the user via the presentation device including the first user answer;” “compare the user answers with the accessibility criteria for the virtual content to determine whether any portions of the virtual content are to be presented to the user based on the accessibility criteria and the user answers to the security questions, such that the first user answer is compared with the first correct answer;” as recited in amended independent claim 1 and similarly in amended independent claim 11.
In reply, the Examiner agrees.


Terminal Disclaimer
3.	The terminal disclaimer filed on July 19, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US10586396B1, US10846931B1, US10679427B1, US10818096B1 has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
All current claims 1-20 are in condition for allowance.
The following is an examiner’s statement of reasons for allowance: 
With regard to amended independent claim 1 the prior arts of record teach:
Maggiore (US-2013/0278635-A1), teaches a system configured to convey virtual content in an augmented reality environment comprising images of virtual content superimposed over physical objects and/or physical surroundings visible within a field of view of a user as if the images of the virtual content were present in a real world, wherein the augmented reality environment includes the physical objects and/or the physical surroundings visible within the field of view of the user and the images of virtual content presented in conjunction with the physical objects and/or the physical surroundings (Abstract and ¶0241; Fig. 21 and ¶0393), the system comprising: electronic storage that stores virtual content information defining virtual content (Fig.22 and ¶0394-0395; Fig.24 and ¶0400) and accessibility criteria for the virtual content (¶0243; ¶0251), wherein the virtual content includes a first virtual content item (¶0403); and one or more physical computer processors configured by computer-readable instructions (¶0256) to: obtain user information for a user associated with a presentation device physically present at a location of the system (¶0258; ¶0419), wherein the user information for the user identifies the user associated with the presentation device and/or the presentation device (Maggiore-¶0254); facilitate presentation of the virtual content to the user via the presentation device of the user based on the virtual content information (Fig. 21 and ¶0393).
(Fig. 5 and ¶0048; ¶0052-0053);
Border et al. (US-2016/0187654-A1), teaches the accessibility criteria require correct answers to corresponding security questions, wherein the first accessibility criterion requires a first correct answer to a first security question (Border- ¶0482-0486; ¶0488-0489; ¶0847); facilitate presentation, based on the user information, of the security questions that request user answers to the security questions from the user such that at least the first security question is presented to the user (¶0482-0486; ¶0488-0489; ¶0847); receive the user answers from the user via the presentation device including the first user answer (¶0489); compare the user answers with the accessibility criteria for the virtual content to determine whether any portions of the virtual content are to be presented to the user based on the accessibility criteria and the user answers to the security questions, such that the first user answer is compared with the first correct answer (¶0482-0486; ¶0488-0489; ¶0676; ¶0847); facilitate presentation of the virtual content to the user via the presentation device of the user based on the virtual content information and the comparison indicating that the user answers correspond to the correct answers such that the first virtual content item is presented responsive to the first correct answer corresponding to the first user answer (¶0482-0486; ¶0488-0489; ¶0676).
Altieri (US-2008/0284777-A1), teaches receive from the administrative user an identification of a second user to invite to provide at least one virtual content item (¶0078; ¶0151; ¶0135); a request to provide the at least one virtual content item (¶0063); receive, from the second user, the second virtual content item (¶0063).

Found references:  
Carter et al. (US-2014/0007247-A1), teaches approach is provided to secure security questions by checking posts directed at a social network. In the approach, requested post is received from one of the social network users. The content of the requested post is compared to previously established security questions and corresponding security answers, either established by the user or by another user (¶0003).
Cano et al. (US-2020/0092287-A1), teaches a telecommunications network server system provides a digital identifier to a user device. The digital identifier may include identification data corresponding to a user of the user device (Abstract).
Gudlavenkatasiva et al. (US-9,317,670-B2), teaches analyzing the usage data based on predetermined criteria and determining a security question and a corresponding answer based on the usage data. The security question and the corresponding answer are stored in an associated database (Abstract).

When considering Claim 1 as a whole, however, the combination of prior art does not teach the limitation of "obtain user information for a user associated with a presentation device physically present at a location of the system, ... wherein the user information includes at least a first security question;" "receive a first accessibility criterion for the first virtual content item, wherein the accessibility criteria require correct answers to corresponding security questions, wherein the accessibility criteria include the first accessibility criterion, wherein the first accessibility criterion requires a first correct answer to the first security question;" “receive the user answers from the user via the presentation device including the first user answer;” “compare the user answers with the accessibility criteria for the virtual content to determine whether any portions of the virtual content are to be presented to the user based on the accessibility criteria and the user answers to the security questions, such that the first user answer is compared with the first correct answer;” as recited by amended independent claim 1 (emphasis added) as described in the specification at least at paragraphs 3, 13, 26, 29 and 45.
Therefore, in the context of claim 1 as a whole, the prior arts do not teach the claimed subject matter. Thus, the subject matter of claim 1 is allowable.
When considering the amended claim 11 respectively as a whole, the independent claims are allowable on substantially same rationale. The remaining dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MICHAEL LE/Primary Examiner, Art Unit 2619